B. F. SAFFOLD, J.
— In April, 1863, the appellee applied to the appellant to lend him two thousand dollars. The latter agreed to do so, and, taking from the other his promissory note, due twelve months after date, for the principal and interest, gave him a check in the usual form for the amount on the Southern Bank of Alabama. This check was paid by the bank in Confederate currency, the appellant not -having any gold or equivalent currency on deposit there subject to the check. The transactions of the time were generally made in Confederate currency. In' this suit on the note between the parties, the court charged the jury that the consideration of it was Confederate currency, and the plaintiff was not entitled to recover. This decision was correct. The check, until it was paid, was no payment, or loan of money to the defendant, and, therefore, was no consideration for his note. Dennie v. Hart, 2 Pick. 204; People v. Howell, 4 Johns. R. 296; Patton v. Ash, 7 Serg. & R. 116; Hale v. Huston, Sims & Co. 44 Ala. 134.
The judgment is affirmed.